                                              UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF MICHIGAN (Detroit)

                           In re:                                             Chapter 13 No. 18-56448-pjs
                           Regina Cheri Parks
                                             Debtor.                          Hon. Phillip J. Shefferly
                           ______________________________/

                                                  OBJECTIONS TO CONFIRMATION

                                NOW COMES Deutsche Bank National Trust Company, as Trustee, on behalf of

                         the registered holders of First Franklin Mortgage Loan Trust 2006-FF1, Mortgage Pass-

                         Through Certificates, Series 2006-FF1, by and through its attorneys, Trott Law, P.C., and

                         hereby Objects to Confirmation as follows:

                                   1. That Creditor is a holder of a mortgage on real property owned by the Debtor

                            and located at 6036 Jennifer Cres, West Bloomfield, MI 48324-3127;

                                   2. That the mortgage is in material default pursuant to the Creditor's records.

                                   3. That the Debtor's Plan of Reorganization proposes to pay Creditor a regular

                            monthly payment of $1,281.53 and a pre-petition arrearage of $39,475.00 at the rate of

                            $789.50 per month with 0% interest over 50 months;

                                   4. That according to Creditor's records, Creditor must receive the regular

                            monthly payment of $1,243.07 plus a pre-petition arrearage of approximately

                            $48,385.40 at the rate of at least $1,344.03 per month in order for the arrearage to be

   TROTT LAW, P.C.          cured within a reasonable length of time, i.e., 36 months;
 31440 NORTHWESTERN
         HWY
       STE. 145                    5. That the Debtor's proposed Plan of Reorganization understates the pre-
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515        petition arrearage and the monthly payment on the pre-petition arrearage;
FACSIMILE 248.642.3628

                                   6. That the Debtor's Plan of Reorganization proposes an unreasonable length of

                            time to cure the pre-petition arrearage, i.e., 50 months;

                                   7. Pursuant to 11 U.S.C. §§ 1322(a)(1) and (b)(5) the Debtors’ Plan is

                            underfunded;



               18-56448-pjs      Doc 40     Filed 01/28/19      Entered 01/28/19 13:07:32        Page 1 of 2
                                  8. Debtor’s Chapter 13 Plan cannot be confirmed pursuant to 11 U.S.C. § 1325

                         as it fails to comply with the requirements of 11 U.S.C. §§ 1322(b)(3) and (b)(5);

                                  9. Creditor objects to the Order of Payment of Claims found in section V(F) of

                         the Plan in the event that the Debtor’s attorney elects to receive pre-confirmation

                         compensation pursuant to section III.B.(1)(b);

                                  10. That per the Debtor's schedule I & J, Debtor there is not sufficient income to

                         fund the plan;

                                  11. That Creditor needs to receive adequate assurance/protection that the Debtor

                         will remit all required plan payment as they become due in the form of a future default

                         order;

                                  12. Pursuant to the Creditor’s records there is lender placed insurance on this

                         loan;

                                  13. That the Debtor must show proof of valid and acceptable insurance prior to

                         confirmation.

                                  WHEREFORE, Creditor prays that Confirmation be denied, the bankruptcy

                         case dismissed, and for whatever other relief the Court deems just and equitable.



                                                                            Respectfully Submitted,
                                                                            Trott Law, P.C.
   TROTT LAW, P.C.
 31440 NORTHWESTERN      Dated: January 28, 2019
         HWY
       STE. 145
FARMINGTON HILLS, MI                                                        /S/ Crystal Price-Buckley (P69921)
      48334-5422
  PHONE 248.642.2515                                                        Attorney for Deutsche Bank National
FACSIMILE 248.642.3628                                                      Trust Company, as Trustee, on behalf of
                                                                            the registered holders of First Franklin
                                                                            Mortgage Loan Trust 2006-FF1,
                                                                            Mortgage Pass-Through Certificates,
                                                                            Series 2006-FF1
                                                                            31440 Northwestern Hwy Ste. 145
                                                                            Farmington Hills, MI 48334-5422
                                                                            248.642.2515
                                                                            Email: EasternECF@trottlaw.com


               18-56448-pjs      Doc 40    Filed 01/28/19     Entered 01/28/19 13:07:32        Page 2 of 2
